Citation Nr: 0509804	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  03-11 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disability due 
to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from October 
1967 to June 1969.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

In July 2004, this claim was remanded to the RO for 
additional development.  In November 2004, the veteran 
testified before the undersigned Veterans Law Judge at the 
RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he has had a skin disability since 
returning from the Republic of Vietnam, due to exposure to 
herbicides in service.  The record shows that the veteran 
served in Vietnam from March 1968 to December 1968, thus 
exposure to Agent Orange is presumed.  The record also shows 
that he has been found to have dry scaling skin in 1993, and 
during a December 1997 to February 1998 VA hospitalization, 
he underwent a dermatology consultation for complaints of 
recurrent eruption on the palms for several years.  The 
impression was, probable chronic hand dermatitis.  

The VCAA law provides that an examination is necessary where 
there is competent evidence of a current disability, evidence 
that the current disability may be related to service, and 
the evidence is insufficient to decide the claim.  See 38 
U.S.C.A. 5103A.  

Likewise, where there is a reasonable possibility that a 
current condition is related to or is the residual of a 
condition or injury experienced in service, VA should seek a 
medical opinion as to whether the veteran's claimed current 
disability is in any way related to the condition or injury 
experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).

Moreover, the medical evidence is unclear as to the diagnosis 
for the veteran's skin problems.  Accordingly, an examination 
is required to obtain a medical opinion as to whether it is 
at least as likely as not that the veteran's manifestation of 
skin problems after service and his return from the Republic 
of Vietnam, as reported by the veteran, is related to an 
incident of service or the exposure to herbicides in service; 
and to obtain a more specific diagnosis as to the nature of 
the veteran's skin manifestations.  

In view of the above, the case is REMANDED to the RO for the 
following actions:


1.  The RO should schedule the veteran 
for a VA dermatological examination to 
determine the current nature and likely 
etiology of any skin disability found.  
The examiner should review the claims 
folder, and should note such review in 
the examination report.  The examiner 
should offer opinions as to:

Whether it is at least as likely as not 
(50 percent or more probability) that the 
veteran has a current skin disability, 
and if so,


Whether it is at least as likely as not 
that (50 percent or more probability) the 
veteran's current skin disability is 
related to service, or to the exposure of 
herbicides in service; and

Whether it is at least as likely as not 
(50 percent or more probability) that the 
veteran's current skin disability is 
chloracne or other acneform disease 
consistent with chloracne.  

2.  Following the above development, the 
RO should review all of the evidence of 
record, and readjudicate the claim on 
appeal-taken into consideration 
provisions of 38 C.F.R. §§ 3.309(e) and 
3.307(d), if appropriate.  If any of the 
desired benefits are not granted, an 
appropriate Supplemental Statement of the 
Case should be furnished to the veteran 
and his representative, and they should 
also be afforded an opportunity to 
respond thereto.

3.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if indicated. 
The veteran need take no further action 
unless notified otherwise, but may 
furnish additional evidence and argument 
while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 
109 (1995); see also Kutscherousky v. 
West, 12 Vet. App. 369 (1999).





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



